Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21-22, 26 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Myeni (10485090).
Myeni teaches (see abstract and Figure 3 generally) a SRF cavity formed two half-cells (20, 26) which are then welded together creating a single longitudinal seam (24) (see also claim 1 and Columns 3-4, lines 59-29 respectively). With respect to claim 22, Myeni teaches the cavity can be copper or alloys thereof (claim 3).
Regarding claim 26, as the claim does not specifically limit the heat treatment recited in claim 26, it appears that any temperature treatment (including room temperature) meets the limitation of a heat treatment. Additionally, it appears that the structure of the prior art is substantially similar to that required by the claim as the heat treatment is not limited.

Claim(s) 21, 26 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Brawley (6097153). 
Brawley teaches (see abstract and Figure 1 generally) accelerator cavity halves (10, 12) which are then welded together creating a single longitudinal seam (14).
Regarding claim 26, as the claim does not specifically limit the heat treatment recited in claim 26, it appears that any temperature treatment (including room temperature) meets the limitation of a heat treatment. Additionally, it appears that the structure of the prior art is substantially similar to that required by the claim as the heat treatment is not limited.

Claim(s) 21, 26 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Dolgazhev (9380695).
With respect to claim 21, Dolgazhev teaches (see abstract and Figures 1 generally) that it is known in the prior art to form an RF cavity by forming two half cells (Fig. 1A and 1B) which are brazed together creating a longitudinal seam (see Columns 3-4, lines 51-30, respectively). 
Regarding claim 26, as the claim does not specifically limit the heat treatment recited in claim 26, it appears that any temperature treatment (including room temperature) meets the limitation of a heat treatment. Additionally, it appears that the structure of the prior art is substantially similar to that required by the claim as the heat treatment is not limited.

Claim(s) 21-22, 26 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Tanabe (4988919).
With respect to claims 21-22, Tanabe teaches half cavity pieces (30) comprising copper which that are joined together by brazing (abstract; Column 5, lines 49-59)
Regarding claim 26, as the claim does not specifically limit the heat treatment recited in claim 26, it appears that any temperature treatment (including room temperature) meets the limitation of a heat treatment. Additionally, it appears that the structure of the prior art is substantially similar to that required by the claim as the heat treatment is not limited.

Claim(s) 21-25, 26 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by McIntyre et al. (20070069126).
With respect to claims 21-25, McIntyre et al. teaches that is has been known in prior art methods to form half cells which can then be joined by a method such as electron-beam welding (Figures 5-6; [0058]). McIntyre et al. further explains that it is known in the prior art to make the half-cells from copper and then deposit a thin film of superconducting material such as Nb thereon by magnetron sputtering or CVD [0063].
Regarding claim 26, as the claim does not specifically limit the heat treatment recited in claim 26, it appears that any temperature treatment (including room temperature) meets the limitation of a heat treatment. Additionally, it appears that the structure of the prior art is substantially similar to that required by the claim as the heat treatment is not limited.

Claim(s) 21, 26-27 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Singer et al. (8088714).
With respect to claim 22, Singer et al. teaches a RF cavity half cells which are then joined together by a single weld seam (abstract; Figure 5; Column 4, lines 1-20). With respect to claims 6-7, Singer et al. also teaches that subsequent to joining heat treatment can be performed including treatment at temperatures of 750-850°C (Column 4, lines 27-44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer et al. (8088714) in view of Hannon (US 2017/0084416).
Singer teaches a product as described above in claim 27, but fails to teach a pattern formed on the surface of the cavity via patterning configured to tailor an electric field therein.
Hannon, however, teaches a superconductor device (abstract) wherein the superconducting surface is patterned for the purpose of enhancing the local electric field (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to patterned the superconducting surface in Singer in order to enhance the local electric field as taught by Hannon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735